Citation Nr: 0301978	
Decision Date: 01/31/03    Archive Date: 02/07/03

DOCKET NO.  99-15 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date prior to October 6, 1995, 
for the grant of service connection for a low back 
disability.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from June 1966 to April 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1999 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  The veteran testified before the undersigned 
sitting in San Antonio, Texas, in December 1999; a transcript 
of that hearing is associated with the claims file.  The 
Board denied the veteran's claim in a decision dated in 
February 2001; the veteran appealed.  The case now comes 
before the Board following a June 12, 2002, Order from the 
United States Court of Appeals for Veterans Claims (Court), 
which vacated the Board's February 2001 decision and granted 
the parties' Joint Motion to Remand.  

The Board notes that in recent correspondence the veteran has 
raised the matters of entitlement to a total rating based on 
individual unemployability due to service-connected 
disability, and entitlement to a temporary total rating 
pursuant to 38 C.F.R. § 4.29 based on a period of 
hospitalization in February 2001.  Those matters are referred 
to the RO for appropriate action.


FINDINGS OF FACT

1.  The initial claim of entitlement to service connection 
for a low back disability was received no earlier than 
October 23, 1985.

2.  By rating decision dated in December 1985, the RO denied 
entitlement to service connection for a low back disability 
and notified the veteran of the decision and his appellate 
rights.

3.  The veteran did not submit written documentation in which 
he expressed dissatisfaction with the December 1985 rating 
decision within the one-year appeal period.

4.  On July 15, 1986, the RO received a statement in which 
the veteran expressed a desire to again pursue a claim of 
entitlement to compensation for a back disability.

5.  In letters dated in December 1987 and January 1988, the 
RO requested new and material evidence to reopen the claim of 
entitlement to service connection for a back disability; the 
veteran did not respond with evidence or argument within one 
year of the date of either letter.

6.  On October 6, 1995, the veteran contacted the RO by 
telephone and expressed a desire to reopen his service 
connection claim; a written request to reopen the claim was 
received later in October 1995.

7.  By rating decision dated in February 1999, the RO granted 
service connection for a low back disability, effective 
October 6, 1995.

8.  The veteran did not express an intent to pursue a claim 
of entitlement to service connection for a back disability in 
the interim between the RO's December 1987 and January 1988 
letters and October 6, 1995.


CONCLUSION OF LAW

The criteria for an effective date prior to October 6, 1995, 
for the grant of service connection for residuals of a low 
back injury, have not been met.  38 U.S.C.A. § 5110 (West 
1991); 38 C.F.R. § 3.400 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of the veteran's appeal, but since the 
RO's last consideration of the issue decided herein, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  In 
addition, regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002)).

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that a rating decision, statement of the 
case, the vacated Board decision and Court pleadings reflect 
that the veteran has been informed of the requirements for 
the benefit sought on appeal, the evidence considered by the 
RO, the reasons for its determination, and the type of 
evidence needed to support a grant of benefits.  In this 
case, the contentions on appeal, as noted by the veteran, his 
attorney and the Court, specifically focus on evidence 
already in the claims file, as considered in the context of 
the governing statutes and regulations for the assignment of 
effective dates.  As such, and based on the specific nature 
of the benefit sought on appeal, the Board is satisfied that 
no further action is required pursuant to the VCAA and its 
implementing regulations.  

Legal Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. § 1110 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303 (2002).  Service connection may also 
be granted for a disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection on the 
merits, "there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Caluza [v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (table)]; see also Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Grottveit [v. Brown, 
5 Vet. App. 91, 93 (1993)]."  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  See 38 U.S.C.A. § 5101(a) 
(West 1991); 38 C.F.R. § 3.151(a) (2002).  Any communication 
or action, indicating an intent to apply for one or more 
benefits under the laws administered by VA, from a claimant, 
his or her duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant 
who is not sui juris may be considered an informal claim.  
Such informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within one year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  38 C.F.R. § 3.155 
(2002).  VA's failure to forward the application form waives 
the requirement to file a formal application.  Hamilton v. 
Brown, 4 Vet. App. 528, 544 (1993) (en banc) aff'd 39 F.3d 
1574 (Fed. Cir. 1994); 38 C.F.R. 3.109, 3.155.  The one year 
period does not begin to run until the formal application is 
sent.  Quarles v. Derwinski, 3 Vet. App. 129 (1992).

38 C.F.R. § 3.157 (2002) provides for instances in which 
examination or hospitalization reports will be accepted as an 
informal claim for benefits under an existing law or for 
benefits under a liberalizing law, if the report relates to a 
disability which may establish entitlement, subject to the 
requirements of 38 C.F.R. § 3.114 (2002).  38 C.F.R. 
§ 3.157(b)(1) specifies that, once a formal claim for pension 
or compensation has been allowed or a formal claim for 
compensation disallowed for the reason that the service-
connected disability is not compensable in degree, receipt of 
a VA examination or hospitalization report will be accepted 
as an informal claim for increased benefits or an informal 
claim to reopen.  Also, the date of receipt of evidence from 
a private physician or layman of such evidence will be 
accepted when the evidence furnished by or in behalf of the 
claimant is within the competence of the physician or lay 
person and shows the reasonable probability of entitlement to 
benefits.  38 C.F.R. § 3.157(b)(2).

A VA hospitalization record cannot be considered as an 
informal claim for purposes of an earlier effective date for 
service connection where there has not been a prior 
allowance, or disallowance of a formal claim for compensation 
based on the noncompensable nature of the disability in 
question.  Crawford v. Brown, 5 Vet. App. 33, 35 (1993).

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (2002).  A decision 
of a duly constituted rating agency or other agency of 
original jurisdiction shall be final and binding on all VA 
field offices as to conclusions based on evidence on file at 
the time VA issues written notification in accordance with 
38 U.S.C.A. § 5104 (West 1991).  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 20.1103 (2002).

VA's regulatory definition of a notice of disagreement is 
"A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a notice of disagreement."  The regulation 
continues to state that while special wording is not 
required, the notice of disagreement must be in terms that 
can be reasonably construed as disagreement with that 
determination.  38 C.F.R. § 20.201 (2002).  

The Court has clarified that to be a valid notice of 
disagreement, correspondence need not specifically indicate 
the desire for appellate review.  See Gallegos v. Gober, 14 
Vet. App. 50, 53-4 (2000).  That determination was reversed 
and remanded, see Gallegos v. Principi, 283 F.3d 1309, (Fed. 
Cir. 2002), rehearing denied by Gallegos v. Principi, (Fed. 
Cir. June 7, 2002), and is currently in remand status with 
the Court having ordered supplemental briefs relevant to the 
requisite components of a notice of disagreement.  See 
Gallegos v. Principi, 16 Vet. App. 201, (U.S. App. Vet. Cl. 
2002)  

Any application for a benefit that is received after final 
disallowance of an earlier claim will be considered a 
reopened claim if accompanied by new and material evidence.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.160(e) (2002).

Where evidence requested in connection with a claim to reopen 
is not furnished within one year after the date of request, 
the claim will be considered abandoned.  After the expiration 
of one year, further action will not be taken unless a new 
claim is received.  Should the right to benefits be finally 
established, such shall not commence earlier than the date of 
filing the new claim.
38 C.F.R. § 3.158(a) (2002).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2002).

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  Unless specifically provided, 
the effective date will be assigned on the basis of the facts 
as found.  38 C.F.R. § 3.400(a).

Under 38 C.F.R. § 3.400(b)(2)(i), the effective date for a 
grant of direct service connection will be the day following 
separation from active service, or the date entitlement arose 
if a claim is received within one year after separation from 
service.  Otherwise, the effective date is the date of 
receipt of claim or date entitlement arose, whichever is 
later.  Under 38 C.F.R. § 3.400(b)(2)(ii), the effective date 
for presumptive service connection will be the date 
entitlement arose, if a claim is received within one year 
after separation from active duty.  Otherwise, the effective 
date will be the date of receipt of the claim, or the date 
entitlement arose, whichever is later.

Where service connection is established based on receipt of 
new and material evidence received within an appeal period or 
prior to an appellate decision, the effective date will be as 
though the former decision had not been rendered.  If new and 
material evidence is received after final disallowance, the 
effective date is the date of receipt of the new claim or the 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(q), (r).



Factual Background

Service medical records include entries dated in September 
1969, showing the veteran complained of low back pain; the 
impression was mild lumbar strain with much psychic overlay.  
There are no further service notations relevant to the back 
and the report of medical examination at discharge is 
negative for note of any disability of the low back.

A review of the claims file reflects that the veteran's 
original claim for compensation benefits was received in 
April 1970; at that time the veteran did not identify or 
claim benefits based on any back disability.  

On October 23, 1985, the RO received a claim of entitlement 
to service connection for a back disability.  The veteran 
claimed his current back problems were related to a spinal 
tap he received while on active duty.  

Available medical records, to include reports of VA 
examination and outpatient treatment that include note of an 
in-service injury resulting in knee disability, dated up and 
until approximately 1985 are negative for clinical findings 
or diagnoses of any back disability, and are completely 
negative for any opinion as to the etiology of any existing 
back disability.

A VA report of hospitalization from September to October 1985 
includes note that the veteran had no history of arthritis of 
any joint except the knees; the report is negative for note 
of any back problems.

In a rating decision dated in December 1985 the RO denied 
entitlement to service connection for a low back disability, 
stating that there was no medical evidence of record to 
establish such.  The RO notified the veteran of that decision 
by letter dated December 13, 1985, and advised the veteran of 
his appellate rights and the procedures by which to initiate 
an appeal.

In a statement dated March 28, 1986 and received April 1, 
1986, the veteran identified VA treatment available pertinent 
to disabilities of the knees.  The veteran also identified 
that he had varicose veins, that he had had hernia and 
septoplasty surgery and that he had allergies.  He further 
stated, "...I have a degenerating disc in my back which has 
been documented by the VA Houston Medical Center."  The 
veteran stated that he did not believe he could work without 
retraining and reported he had applied for VA vocational 
rehabilitation benefits.  He identified the submission of VA 
treatment records in support of that claim.

In a vocational rehabilitation memorandum dated in April 
1986, the veteran was noted to have nonservice-connected 
arthritis in the low back.  The veteran was noted to have 
worked as a longshoreman, a janitor and in building 
construction subsequent to service.  The veteran reported a 
degenerating disc in his lower back.

In a statement dated and received July 15, 1986, the veteran 
stated, "I would like to amend my original claim for 
disability benefits to include back condition....I was treated 
for the back condition while in Military Service in September 
1969.  I received treatment for the back at the VAMC, Houston 
Texas in 1984."

In July 1986, the veteran appeared for a general medical VA 
examination.  He complained of back pain and reported that he 
developed such after a spinal tap in 1969.  The diagnoses 
included degenerative disc disease of the spine.  The 
orthopedic examiner noted the veteran's complaint of back 
pain and that X-rays revealed minimal degenerative change at 
L4 to L5.  

In January 1987, the RO received a statement from the veteran 
in which he stated "I wish to disagree with the decision of 
not increasing the percentage of disability on my 
[knees]....Please furnish me with a statement of the case 
showing how the decision was arrived at."

In his Form 9, received March 27, 1987, the veteran stated, 
"Also, I have degenerating discs in my lower back which I 
believe was caused by an improperly done spinal tap from just 
before my right knee surgery."  The veteran noted he had 
applied for pension benefits in February 1986 and referenced 
multiple disabilities to include his knees, a hernia, 
allergies, varicose veins and sinusitis.  He then noted he 
had never been informed of the basis for the denial of 
pension benefits.

In letters dated in December 1987 and January 1988, the RO 
advised the veteran that his claim of entitlement to service 
connection for a left knee and a back disability was a 
duplicate of the claim filed March 28, 1986.  The RO advised 
the veteran that benefits based on those disabilities had 
previously been denied and that new and material evidence 
must be received to reopen the claim.  The veteran was 
advised that if new and material evidence was not received 
within one year from the date of that letter, if entitlement 
was later established benefits could not be paid prior to the 
date of receipt of the new and material evidence.

On October 6, 1995, the veteran contacted VA via telephone 
and indicated he was seeking to reopen his claim of 
entitlement to service connection for a back disability.  His 
written claim was received October 27, 1995.

VA and private records dated in 1995 and 1996 include note of 
the veteran's history of low back pain, with diagnoses of 
degenerative disease of the low back.  A June 1996 report 
from Columbia Medical Consultants includes the veteran's 
history of low back pain since service.

The veteran appeared for a VA examination August 13, 1996.  
He gave a history of low back pain beginning in or around the 
time of his in-service spinal tap.  The examiner considered 
that history, as well as the veteran's post-service 
employment history and his involvement in a motor vehicle 
accident in or around 1996, with an increase in back 
symptoms.  He indicated he had experienced chronic low back 
pain since the military.  The examiner opined that it was 
common for people to complain of back pain after a spinal tap 
and that although there has never been any satisfactory 
explanation for such, the veteran also had a history of his 
back having been bothersome in the military.  The examiner 
concluded there was a direct relationship between the 
veteran's current back disability and complaints of back 
problems during service.  A May 1997 VA examiner also opined 
that current back disability was related to service.

In a decision dated in February 1999, the RO granted service 
connection for a low back disability, effective October 6, 
1995.  The veteran expressed disagreement in a statement 
received in April 1999:  "This is a letter of disagreement 
in regards to my most recent award, dated February 19, 
1999."  He continues to note that the origin of his back 
disability, as opined by medical personnel, goes back to 
service and that he should therefore be compensated from 
April 1970, at discharge, or from 1984, when his initial 
claim was denied.  In Form 9, received in July 1999, the 
veteran stated he did not recall having received the December 
13, 1985, decision and if so he would have automatically 
disagreed and appealed.  

In December 1999, the veteran testified before the 
undersigned.  His representative argued that the veteran 
submitted a notice of disagreement to the December 1985 
rating decision on July 24, 1986.  The veteran indicated he 
had had his service representative "type it up and to use 
his terminology."  The veteran stated that he would have 
worded it differently, but that as used in that context it 
should have been a notice of disagreement.  The veteran 
particularly referenced the use of the word "amended" and 
that he understood it to mean that he wanted to amend the 
additional items that "...say I disagree with this and this 
decision and also include this other part."  The veteran 
indicated he did remember receiving notice of the December 
1985 decision and that he was aware of the time period in 
which to appeal.

The brief filed by the veteran's attorney sets out argument 
relevant to correspondence received from the veteran 
subsequent to the December 1985 RO decision that denied 
service connection for a low back disability, particularly, 
the statement dated March 28, 1986, and a statement 
referenced as dated July 5, 1986 (sic).  Also, the veteran's 
attorney points to the July 1986 report of VA medical 
examination, and the March 22, 1987, appeal filed with the 
Board.  The veteran's attorney argues that insofar as the 
December 1985 decision denied the low back claim on the 
ground that there was no medical evidence of record to 
support it, that the Board must view the March 28, 1986, 
statement in such context, and should conclude that the 
veteran's statement that there is evidence directly disagrees 
with the RO's finding.  

The veteran's attorney continued to note that the use of the 
word "amend" in the July 1986 statement, "should have 
signaled his intent to dispute the RO's decision."  The 
veteran's attorney cites to the Board's own definition of 
amend as including terms such as correct or alter, and argued 
that thus such conveys dissatisfaction.  The veteran's 
attorney again argues that the reference to existing medical 
evidence also should be viewed as disagreement with the RO's 
finding that no medical evidence of record supported the 
claim.  The attorney further argues that the veteran himself 
believed such documents to have been adequate as a notice of 
disagreement.

The veteran's attorney also offers the argument that 
statements made in conjunction with VA examination in July 
1986, relevant to a history of back problems since service, 
should be accepted as a notice of disagreement, particularly 
once reduced to writing.

Analysis

First, the veteran contends that, insofar as the onset of his 
back disability has been attributed to his active service 
period, the effective date for the grant of service 
connection for his low back disorder should be the day 
following discharge from service.  This argument must fail 
because the record does not reflect, and the veteran does not 
argue, that he filed a claim of entitlement to VA 
compensation benefits based on a back disability during the 
initial year after service discharge.  Nor is there either 
evidence or argument that a claim for benefits based on back 
disability was received at any point prior to October 23, 
1985.  See 38 C.F.R. § 3.400(b)(2)(i).

The veteran alternately argues that the effective date for 
the grant of service connection for a low back disability 
should be October 23, 1985, the date the RO received his 
initial claim for benefits specific to a back disability.  

Although the veteran did file a claim for benefits based on 
back disability on October 23, 1985, the RO denied such claim 
by rating decision dated in December 1985.  The RO clearly 
notified the veteran of his appellate rights at that time.  
At one point the veteran has questioned whether he was 
notified of the December 1985 decision.  In his personal 
hearing, however, he acknowledged that he was aware of both 
the determination made by the RO in December 1985 and of the 
time period in which to appeal such decision.  

The veteran now asserts that he did, in fact, submit a timely 
notice of disagreement to the December 1985 decision.  He and 
his attorney first point to the statement dated March 28, 
1986, received by the RO April 1, 1986.  Case law is 
consistent with the plain language found in the regulation in 
holding that, at minimum a valid notice of disagreement must 
include an expression of dissatisfaction with a particular 
determination.  See Moore v. West, 13 Vet. App. 69, 71-72 
(1999), citing Collaro v. West, 136 F.3d 1304, 1308-09 
(Fed. Cir. 1998), and Ledford v. West, 136 F.3d 776, 780 
(Fed. Cir. 1998).  A plain reading of the statement received 
from the veteran April 1, 1986, clearly shows that the 
veteran does not at any point refer to the December 1985 
rating decision, or, in fact, even reference the fact that 
the RO denied his claim of entitlement to service connection 
for a back disability.  The veteran's attorney offers an 
attenuated argument, to the effect that by identifying 
medical evidence of treatment for a back disability in the 
April 1, 1986 statement, the veteran is implicitly expressing 
disagreement with the prior RO decision citing to the absence 
of medical evidence.  The Board first notes that the basis 
for the RO's December 1985 decision was not simply the 
absence of medical evidence of a back disability, but an 
absence of medical evidence showing existing back disability 
that was related to service.  Furthermore, the April 1, 1986, 
statement relates a list of multiple medical problems, to 
include those relevant to both knees, varicose veins, 
allergies, sinusitis and a hernia, as well as the back.  The 
veteran does not identify competent evidence attributing a 
back disability to service and does not express that his 
intent was to identify medical evidence or to present 
argument that would contradict the RO's December 1985 
conclusion.  Rather, the only claim the veteran refers to in 
that document is an application for vocational rehabilitation 
benefits through VA.  He specifically indicates his desire 
that records of VA treatment be considered in conjunction 
with such claim.  As such, the Board finds the only clear 
intent in the April 1, 1986 statement, was to buttress the 
veteran's vocational rehabilitation claim.  In sum, that 
statement did not offer arguments relevant to a relationship 
between service and an existing back disability; did not 
request review of or express disagreement with the prior 
decision; did not even refer to such prior decision; and, did 
not otherwise reference any desire or intent to continue to 
pursue entitlement to compensation benefits based on a back 
disability.  The Board thus finds that the April 1986 
statement cannot reasonably be construed as a notice of 
disagreement with the December 1985 rating decision.

The veteran and his attorney also argue that a statement 
dated July 5, 1986 should be considered a notice of 
disagreement.  Presumably, the reference is directed at the 
statement dated and received July 15, 1986.  Similar to the 
above argument, the Board again emphasizes that in no place 
in the July 1986 statement does the veteran reference the 
December 1985 rating decision or the fact that the RO denied 
his claim of entitlement to service connection for a back 
disability.  In this statement the veteran reiterates the 
fact of both in-service and post-service treatment.  The 
veteran, through his attorney, focuses on the use of the word 
"amend" and then cites to a definition of such as to 
include a "correction" or "alteration."  Despite the 
objections made by the veteran's attorney, the Board must 
note, however, that the veteran's statement is clear in 
requesting an amendment only of his original claim, and not 
requesting any amendment in a prior RO decision.  

With respect to the veteran's arguments that he felt such 
language to be sufficient, or that there was a 
misunderstanding in terms of how his disagreement was 
expressed in the July 1986 statement, the Board notes, by way 
of contrast, the statement received from the veteran in 
January 1987.  In that statement the veteran clearly utilized 
language indicative of disagreement.  In fact, he used the 
word "disagree" and referenced the substance of a recent RO 
decision in such a way that the rating determination was 
identifiable.  Moreover, in the January 1987 document, the 
veteran specifically requested that a statement of the case 
be issued.  In the January 1987 document the veteran clearly 
evidenced an awareness of the appellate procedures governing 
VA claims, and has shown himself knowledgeable as to the 
appropriate language by which to initiate an appeal.  The 
April 1, 1986 and July 15, 1986 documents are completely 
distinguishable in that they request no action on any 
compensation claim and express no dissatisfaction with any 
determination made by the RO.  

The veteran's attorney cites to Drenkhahn v. Derwinski, 2 
Vet. App. 207, 208 (1992) and Stokes v. Derwinski, 1 Vet. 
App. 201, 203 (1991), in arguing that the context of the 
April and July 1986 statements is crucial to accepting such 
as notices of disagreement with the December 1985 decision.  
In those cases, the Court focused on the fact that the 
statements asserted to be notices of disagreement, despite 
errors as to dates, etc., clearly referenced prior RO denials 
and expressed dissatisfaction with a particular denial of 
benefits.  See also Jarvis v. West, 12 Vet. App. 559 (1999).  
Again, as set out above, based on these particular facts and 
even taking the context of the case history and the basis of 
the prior denial into consideration, the statements in 
question do not suggest the veteran's dissatisfaction with 
any decision made by the RO and are therefore not sufficient 
to constitute a notice of disagreement to the December 1985 
decision.

The Board also notes that argument to the effect that 
statements made by the veteran in the context of his July 
1986 VA examination should be considered a notice of 
disagreement must fail.  The written examination report 
included only the veteran's history of in-service back 
injury, made to a medical professional.  Both the statute and 
regulation, to include as interpreted by the courts, clearly 
require a notice of disagreement to contain evidence of 
dissatisfaction with a particular rating action.  In this 
case, the history noted in the VA examination report 
documents fails to do so.  There is simply no legal basis for 
the VA examination report to be considered a notice of 
disagreement with the December 1985 RO decision.

The veteran has stated that it was his intent to appeal the 
December 1985 RO decision and that he should not be penalized 
for the wording chosen by his service representative in 
preparing the July 1986 statement.  However, faulty advice on 
the part of VA employees cannot serve as the basis for an 
earlier effective date, see McTighe v. Brown, 7 Vet. App. 29, 
30 (1994), and the Board similarly does not find that the 
actions of the veteran's representative should be treated any 
differently in this case.  

Finally, the veteran, through his attorney, has also cited to 
documents received in early 1987 as potential notices of 
disagreement.  Such are, however, clearly outside of the one-
year appeal period imposed by law.  38 C.F.R. §§ 20.200, 
20.302 (2002).

The Board concludes that absent receipt of a valid and timely 
notice of disagreement, the December 1985 decision became 
final.  38 U.S.C. § 4005(c) (1982) [38 U.S.C.A. § 7105(c) 
(West 1991)]; 38 C.F.R. §§ 3.104, 19.129, 19.192 (1985) [38 
C.F.R. § 20.1103 (2002)].

Here the Board will further consider the statements received 
April 1, 1986 and July 15, 1986, recognizing that, although 
not expressing any intent to appeal or any dissatisfaction 
with a particular RO decision, the veteran did, particularly 
in July 1986, evidence an intent to again pursue a claim of 
entitlement to service connection for a low back disability.  
Also, with all doubt resolved in the veteran's favor, his 
March 27, 1987, Form 9, may be considered as a potential 
application to reopen his back claim.  In this regard the 
Board emphasizes, however, that by letters dated in 
December 1987 and January 1988, subsequent to all of the 
aforementioned statements, the RO clearly advised the veteran 
that his statements, at most, would be accepted only as a 
duplicate claim.  The RO further advised the veteran that new 
and material evidence was required to reopen such claim and 
that if such was not received within one year, any future 
grant of benefits would be effective no earlier than the date 
the new evidence was received.  A review of the claims file 
thereafter reveals no pertinent statements and no medical 
evidence relevant to a back disability received prior to 
October 1995.  The veteran, in short, evidenced no intent to 
pursue a claim of entitlement to benefits based on a back 
disability in the interim between approximately 1987 and 
1995.  As such, to the extent that the veteran's April and 
July 1986 statements, or his May 1987 Form 9, may be 
considered claims, they were abandoned.  See 38 C.F.R. 
§ 3.158(a).

In this case, a review of the record shows that the 
correspondence and evidence dated in 1988, and up and until 
1994, pertains to matters unrelated to a back disability.  In 
fact, the veteran next mentioned his back only in the October 
6, 1995, phone conversation forming the basis for the 
currently assigned effective date.  The February 1999 rating 
decision in which the RO granted service connection for low 
back disability was based on review of the evidence of 
record, to include the evidence associated with the claims 
file subsequent to the December 1985 decision.  Notably, the 
first evidence both new and material to the question of 
whether the veteran had a low back disability that was 
related to service was received only subsequent to receipt of 
the October 6, 1995, phone call.  As such, absent evidence of 
any continued claim for benefits prior to October 6, 1995, 
and subsequent to the claims abandoned in or around 
1986/1987, an effective date prior to October 6, 1995, is not 
warranted.  38 C.F.R. § 3.400(q), (r).

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable in the instant appeal.  38 U.S.C.A. § 5107 
(West Supp. 2002).




ORDER

Entitlement to an effective date prior to October 6, 1995, 
for the grant of service connection for residuals of a low 
back injury, with degenerative disc disease, is denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

